

117 HRES 81 IH: Expressing the opposition of the House of Representatives of providing the vaccination for COVID–19 for detainees at the detention facility at United States Naval Station, Guantanamo Bay, Cuba, before American citizens receive such vaccination.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 81IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Ms. Stefanik (for herself, Mrs. Hinson, Mr. Babin, Mr. DesJarlais, Mr. McCaul, Mr. Comer, Mr. Burchett, Mr. Baird, Mr. Moore of Alabama, Mr. Bacon, Mr. Pfluger, Mr. Roy, Mr. Kelly of Mississippi, Mr. Crawford, Mr. Garcia of California, Mr. Lamborn, Mr. Sessions, Ms. Herrell, Mrs. Boebert, Mr. Jackson, Mr. Cline, Ms. Salazar, Mr. Good of Virginia, Mr. Keller, Mr. Mann, Mr. Gooden of Texas, Mr. Kustoff, Mrs. Lesko, Mr. Brooks, Mr. Murphy of North Carolina, Mr. Scalise, Mr. Zeldin, Mr. Bishop of North Carolina, Mr. Steil, Mr. Norman, Mr. Davidson, Mr. Williams of Texas, Ms. Malliotakis, and Mrs. Harshbarger) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the opposition of the House of Representatives of providing the vaccination for COVID–19 for detainees at the detention facility at United States Naval Station, Guantanamo Bay, Cuba, before American citizens receive such vaccination.Whereas, according to the Centers for Disease Control and Prevention (referred to in this resolution as the CDC), there have been nearly 26,000,000 cases of COVID–19 reported in the United States as of January 31, 2021;Whereas, according to the CDC, there have been over 400,000 deaths attributed to COVID–19 in the United States as of January 31, 2021;Whereas, according to the CDC, approximately 22,000,000 Americans, or about 7 percent of the United States population, have been vaccinated for COVID–19 as of January 27, 2021;Whereas United States Naval Station, Guantanamo Bay, Cuba, commonly known as Guantanamo or Gitmo, has been used to house detainees apprehended in the Global War on Terrorism since 2002;Whereas, since 2002, Guantanamo has housed over 700 detainees apprehended throughout the world as a result of the United States counterterrorism and law enforcement operations during the Global War on Terrorism;Whereas the suspected mastermind behind the terrorist attacks of September 11, 2001, Khalid Sheikh Mohammed, has been detained at Guantanamo since 2006;Whereas, according to an article published on January 30, 2021, there are approximately 40 detainees remaining at Guantanamo;Whereas, on January 27, 2021, the Department of Defense ordered the delivery of COVID–19 vaccines to the remaining detainees held at Guantanamo; andWhereas, on January 30, 2021, the Department of Defense announced it would be pausing plans to deliver COVID–19 vaccines to Guantanamo detainees: Now, therefore, be itThat the House of Representatives—(1)opposes any plans by the Department of Defense to deliver COVID–19 vaccines to prisoners held at United States Naval Station, Guantanamo Bay, Cuba, and detained during operations conducted during the Global War on Terrorism until all Americans have had the opportunity to be vaccinated; and(2)asserts that efforts by the United States Government to provide vaccinations for COVID–19 should prioritize United States citizens.